[Cite as State v. Rogers, 2019-Ohio-1761.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                     RICKI DAVID ROGERS,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 17 BE 0048


                                   Criminal Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 17 CR 113

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed



 Atty. Daniel P. Fry, Prosecuting Attorney, 147-A West Main Street, St. Clairsville, Ohio
 43950, (No Brief Filed), for Plaintiff-Appellee, and

 Atty. Timothy Young, Ohio Public Defender and Atty. Allen Vender, Assistant Public
 Defender, The Midland Building, 250 East Broad Street, Suite 1400, Columbus, Ohio
 43215, for Defendant-Appellant.
                                                                                                    –2–



                                               Dated:
                                             May 1, 2019

    Donofrio, J.

         {¶1}   Defendant-appellant, Ricki Rogers, appeals from a Belmont County
Common Pleas Court judgment convicting him of illegal conveyance of prohibited items
onto grounds of a detention facility following a jury trial.
         {¶2}   In November and December 2015, appellant was incarcerated at the
Belmont Correctional Institution. On December 2, 2015, a letter postmarked November
25 and addressed to appellant arrived at the prison. The letter contained Suboxone.1 The
Suboxone was in the form of paper-thin strips similar to breath-freshening strips. On
December 11, 2015, a letter postmarked December 2 and addressed to appellant’s
bunkmate, Laron East, arrived at the prison. This letter also contained Suboxone. Prison
employees intercepted the letters. Consequently, neither the letters nor the Suboxone
ever reached appellant or East.
         {¶3}   Both letters were written on brightly-colored paper and contained similar
love poems. Additionally, both letters had hidden pockets cut into the paper. The pockets
contained the Suboxone strips. The pockets containing the Suboxone were visible to
prison mail screeners when they held the letters up to a light.
         {¶4}   Additionally, recordings of telephone calls placed using appellant’s inmate
and PIN numbers and East’s inmate and PIN numbers to a woman registered on
appellant’s visitor’s list indicated that the caller may have been soliciting the woman to
send the Suboxone to appellant in the prison.
         {¶5}      A Belmont County Grand Jury indicted appellant on two counts of illegal
conveyance of prohibited items onto grounds of a specified governmental facility, third-
degree felonies in violation of R.C. 2921.36(A)(2).
         {¶6}      The matter proceeded to a jury trial. The jury found appellant guilty of both
counts. The trial court subsequently sentenced appellant to 36 months in prison on each
count to be served consecutively, for a total of 72 months in prison.


1 Suboxone is a prescription drug containing the active ingredients buprenorphine and naloxone. It is used
to treat people who are addicted to opioids.


Case No. 17 BE 0048
                                                                                        –3–


       {¶7}    Appellant filed a timely notice of appeal on November 27, 2017. He now
raises a single assignment of error.
       {¶8}    Appellant’s sole assignment of error states:

               THE TRIAL COURT VIOLATED RICKI ROGERS’S RIGHTS TO
       DUE PROCESS AND A FAIR TRIAL WHEN, IN THE ABSENCE OF
       SUFFICIENT EVIDENCE, IT ENTERED A JUDGMENT OF CONVICTION
       FOR ILLEGAL CONVEYANCE OF WEAPONS, DRUGS, OR OTHER
       PROHIBITED ITEMS ONTO GROUNDS OF A DETENTION FACILITY.

       {¶9}    Appellant argues there was insufficient evidence to support his conviction.
He notes that the jury was not instructed on complicity. So the only way he could be
convicted was as a principal offender. Appellant points out the evidence was that he was
never in possession of the drugs. He argues a person cannot convey something that he
does not possess. Appellant contends that the state’s theory of the case was that he
solicited someone to mail the drugs to him. But he argues this is only evidence of
complicity, on which the jury was not instructed. He claims there was no evidence that
he was the principal offender.
       {¶10}   Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Smith, 80 Ohio St. 3d 89, 113, 684 N.E.2d
668 (1997). In essence, sufficiency is a test of adequacy. State v. Thompkins, 78 Ohio
St.3d 380, 386, 678 N.E.2d 541 (1997). Whether the evidence is legally sufficient to
sustain a verdict is a question of law. Id. In reviewing the record for sufficiency, the
relevant inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
proven beyond a reasonable doubt. Smith, 80 Ohio St. 3d at 113.
       {¶11}   The jury convicted appellant of two counts of illegal conveyance of
prohibited items onto the grounds of a detention facility in violation of R.C. 2921.36(A)(2).
That statute provides that “[n]o person shall knowingly convey, or attempt to convey, onto
the grounds of a detention facility * * * [a]ny drug of abuse, as defined in section 3719.011
of the Revised Code[.]”     R.C. 2921.36(A)(2).     A “drug of abuse” is any controlled



Case No. 17 BE 0048
                                                                                     –4–


substance as defined in R.C. 3719.01, any harmful intoxicant as defined in R.C. 2925.01,
and any dangerous drug as defined in R.C. 4729.01. R.C. 3719.011(A). A “dangerous
drug” includes those only available by prescription. R.C. 4729.01(F)(1).
       {¶12}   We must examine the state’s evidence to determine whether there was
sufficient evidence to support appellant’s conviction.
       {¶13}   Cynthia Dobrzynski is a mail screener at the Belmont Correctional
Institution where appellant was housed. She testified that screeners at the prison search
every piece of incoming mail for contraband. (Tr. 153-154). Dobrzynski stated that
Suboxone is a major problem at the prison noting that inmates sell the Suboxone strips
for $50 to $100 inside the prison. (Tr. 154).
       {¶14}   Dobrzynski testified that on December 2, 2015, she screened an envelope
addressed to appellant. (Tr. 158; State Ex. 12). The letter was postmarked November
25, 2015. (Tr. 166). The return address was 2410 Nebraska, Toledo, Ohio. (Tr. 168).
She stated that the envelope contained a four-page letter written on bright blue and
fluorescent pink paper. (Tr. 160-161; State Ex. 11). Dobrzynski stated that when she
held up the third and fourth pages of the letter to a light, she noticed something was
concealed in the paper. (Tr. 161-162). Once she noticed that something was concealed
in the paper, Dobrzynski contacted her investigator. (Tr. 163). She stated that the letter
was never given to appellant. (Tr. 166).
       {¶15}   Brian Driscoll was also a mail screener at Belmont Correctional Institution
at the time. Driscoll testified that on December 11, 2015, he screened an envelope
addressed to Laron East, appellant’s bunkmate. (Tr. 171; State Ex. 1). The return
address was 941 ½ North Superior, Toledo, Ohio. (Tr. 174). Driscoll stated that the
envelope contained a four-page letter written on blue, pink, and yellow paper. (Tr. 175;
State Ex. 2). He testified that when he held the blue and the pink papers up to the light,
he noticed small strips inside the paper. (Tr. 176, 178). Driscoll then contacted his
investigator. (Tr. 179).
       {¶16}   Paul Bumgardner is the investigator at Belmont Correctional Institution.
He testified regarding the prison phone system. Bumgardner stated that each inmate has
a unique six-digit inmate number along with a PIN number. (Tr. 184). In order for an
inmate to make a phone call, he must enter both his inmate number and PIN number.



Case No. 17 BE 0048
                                                                                       –5–


(Tr. 184). Additionally, each inmate has certain telephone numbers assigned into his
phone log so that he can only call certain people. (Tr. 184). Bumgardner testified that
inmates sometimes use other inmates’ numbers to place calls so that the call is not traced
back to them. (Tr. 185-186).
       {¶17}   Bumgardner further testified that each prisoner has a visiting log. (Tr.
196). All visitors to the prison must fill out an application to visit, which includes their
name, social security number, and phone number. (Tr. 197).
       {¶18}   Bumgardner also testified about the letters Dobrzynski and Driscoll alerted
him to. He stated that he collected those letters and turned them over to the state highway
patrol for testing. (Tr. 188-189, 191).
       {¶19}   Bumgardner further testified that appellant and East were “bunkies,”
meaning they shared a bunk bed in their cell. (Tr. 192). Once Bumgardner saw the letters
to appellant and East, he looked through the phone records and visiting logs to see if they
might be calling or getting visits from a person in common. (Tr. 199). Bumgardner found
that both men had placed calls to Misty Wetzel. (Tr. 199). He noted that Wetzel was
listed as a friend on appellant’s visiting log. (Tr. 200). He also noted that Wetzel listed
her address as 2410 Nebraska, Lot 28, Toledo, Ohio. (Tr. 203; State Ex. 14).
       {¶20}   Finally, Bumgardner testified that when inmates are talking about drugs,
or specifically talking about Suboxone, over the phone they usually give the drugs a code
name. (Tr. 208). He stated that inmates sometimes refer to drugs as money, food boxes,
oranges, or bands. (Tr. 207-209).
       {¶21}   Ohio State Highway Patrol Trooper Trenas Weaver investigates crimes
committed on state-owned property, including the Belmont Correctional Institution.
Trooper Weaver testified that he removed seven Suboxone strips from man-made
pockets in the blue and pink papers from the letter addressed to appellant. (Tr. 234-239).
He testified that the strips tested positive for buprenorphine (the active ingredient in
Suboxone), a Schedule III substance. (Tr. 239). Trooper Weaver further testified that he
removed six Suboxone strips from the man-made pockets in the blue and pink papers
from the letter addressed to East. (Tr. 247-250). Trooper Weaver stated the letter to
East was sent “in the same way” as the letter that was sent to appellant, meaning that it
was on bright-colored paper with a man-made pocket in it. (Tr. 240-241). He also stated



Case No. 17 BE 0048
                                                                                          –6–


that the writing style of the two letters was the same, noting that both letters contained
short “relationship-type” poems. (Tr. 242, 276).
       {¶22}     Trooper Weaver also testified about numerous phone calls made to
Wetzel from the prison. He testified that multiple phone calls were made to Wetzel using
appellant’s inmate and PIN numbers between November 26 and November 30, 2015.
(Tr. 288). Weaver also testified that phone calls were made to Wetzel using East’s inmate
and PIN numbers on December 3 and December 10, 2015. (Tr. 289-290, 293). But
based on conversations the trooper had with East and knowing what East’s voice
sounded like, Trooper Weaver opined that it was not East who called Wetzel on
December 3 or 10. (Tr. 292-293, 294). The trooper testified that a call was also placed
to Wetzel on December 16, 2015, using East’s inmate and PIN numbers. (Tr. 294). After
listening to the call, Trooper Weaver opined that it was in fact East this time calling Wetzel.
(Tr. 294). The trooper also noted that on December 15, 2015, appellant went into
segregation in prison. (Tr. 295).
       {¶23}     Trooper Weaver testified as to some of the specifics in one of the calls
made to Wetzel. In the call, the caller tells Wetzel to send a “food box” “to the east side.”
(Tr. 298). Trooper Weaver testified he believed this was meant to tell Wetzel to send the
“food box” to East. (Tr. 298).
       {¶24}     On cross-examination, the trooper testified that the first phone call from
appellant’s inmate number to Wetzel was placed on November 26 but the first letter sent
to appellant was postmarked November 25. (Tr. 300).
       {¶25}     Trooper Bruce MacLaine is also an investigator with the Ohio State
Highway Patrol. He listened to the recordings of the phone calls in question. Trooper
MacLaine played the phone calls for the jury. He played nine phone calls placed from
appellant’s inmate and PIN numbers between November 26 and November 30, 2015.
(Tr. 324-328; State Ex. 10). Those nine phone calls were all made to Wetzel’s phone
number. (Tr. 328). Trooper MacLaine also played the three phone calls placed from
East’s inmate and PIN numbers between December 3 and December 16, 2015. (Tr. 328-
331; State Exs. 5, 6). Those three calls were also all made to Wetzel’s phone number.
(Tr. 333-334).




Case No. 17 BE 0048
                                                                                          –7–


       {¶26}    The voice in all of the calls placed from appellant’s inmate number, along
with the first two calls placed from East’s inmate number, sound to be the same person.
But the last call placed from East’s inmate number was a different sounding voice.
Moreover, the caller in the last call identified himself as Laron East and he stated that he
was calling for his “bunkie” because his bunkie was in protective custody. (Tr. 334; State
Exs. 5, 6, 10). East indicated to Wetzel that he would “take care of” something that was
being sent to him. (Tr. 342).
       {¶27} In the other calls, the caller talks about needing money on his books and
asks Wetzel to send him money and a food box. Trooper MacLaine testified that the
caller could be referring to actual money or he could be referring to Suboxone. (Tr. 337).
The trooper also noted that in one of the conversations placed from East’s inmate and
PIN numbers, the caller referred to himself in the third person stating, “Everyone says,
Rick, where’s it at?” and then stating “It ain’t me, it’s her.” (Tr. 343-344).    The trooper
further noted that the caller asked Wetzel if she “sent that yet.” (Tr. 345). And he noted
that the caller told Wetzel, he could make her some money if she sent him something and
that “[w]hen you send me money, you always are going to get money back.” (Tr. 345).
       {¶28} In a November 27 call, the caller tells Wetzel, “No money today baby” and
notes “it never takes this long.” (State Ex. 10). In another call later that day, the caller
asks Wetzel, “How much does our girl want?” to which Wetzel replies, “fifteen usually but
if I buy a big quantity . . .” (State Ex. 10). The caller then gets angry at Wetzel for saying
this and tells her, “We’re not talking about drugs quit saying shit like that.” (State Ex. 10).
Then in a November 29 call, the caller tells Wetzel, “All I can do is wait[,]” “I never got the
rest of that money[,]” “Am I gonna get the rest of that money tomorrow?” and “It don’t take
this long to get on there.” (State Ex. 10). In another call later that day, the caller again
asks, “You sure I’ll get that money tomorrow?” and Wetzel replies, “yeah.” (State Ex. 10).
He then tells her, “I don’t know why you separated the 80 and the 60, you could have 500
bucks right now. (State Ex. 10). And in a November 30 call, the caller tells Wetzel, “It
don’t ever take this long baby.” (State Ex. 10).
       {¶29} There is no question that Suboxone is a “drug of abuse” or that the Belmont
Correctional Institution is a detention facility. The question here is whether the evidence,




Case No. 17 BE 0048
                                                                                     –8–


when viewed most favorably to the state, demonstrated that appellant knowingly
conveyed, or attempted to convey, the Suboxone onto the prison grounds.
      {¶30}    To “convey” means “to bear from one place to another” or “to cause to
pass from one place or person to another.” www.merriam-webster.com. It is clear that
appellant did not actually convey the Suboxone onto the prison grounds. He never had
possession of it. Instead, the person who mailed the letters was the person who conveyed
the Suboxone onto the prison grounds.
      {¶31} Nonetheless, appellant could still be convicted of illegal conveyance if he
attempted to convey the Suboxone onto the prison grounds. To “attempt” is to purposely
or knowingly “engage in conduct that, if successful, would constitute or result in the
offense.” R.C. 2923.02(A). The evidence demonstrated that appellant was involved in a
plan to transport Suboxone into the prison.
      {¶32}    The first count of illegal conveyance was based on the first letter
containing Suboxone, which was addressed to appellant. That letter was postmarked
November 25, 2015. It arrived at the prison on December 2. The testimony and call log
indicated that the first phone call from appellant to Wetzel did not occur until November
26, the day after the letter was mailed. During the time after the letter was postmarked
but before it arrived at the prison, appellant and Wetzel had numerous phone
conversations. Construing what was said between appellant and Wetzel in the light most
favorable to the prosecution as we are required to do reveals that appellant was expecting
the letter from Wetzel with the Suboxone in it. He repeatedly asks her where the money
is and questions whether it will arrive soon. And as the troopers testified, inmates
frequently refer to drugs by code names, which include referring to drugs as “money.”
The conversations between appellant and Wetzel demonstrated that the two had an
ongoing plan in place to transport Suboxone into the prison before Wetzel mailed the
November 25 letter. The numerous phone conversations between appellant and Wetzel
in which appellant makes comments such as, “it never takes this long[,]” “All I can do is
wait[,]” and “Am I gonna get the rest of that money tomorrow?” constitute circumstantial
evidence that appellant had planned with Wetzel to convey the Suboxone into the prison.
Thus, the evidence sufficiently demonstrated that appellant was working with Wetzel to
convey the Suboxone into the prison.



Case No. 17 BE 0048
                                                                                      –9–


       {¶33}   The second count of illegal conveyance was based on the second letter
containing Suboxone, which was addressed to East.           That letter was postmarked
December 2, 2015. The evidence, construed in favor of the state, demonstrated that
appellant and Wetzel talked on the phone numerous times and planned for Wetzel to
send appellant Suboxone to sell in prison. The evidence also demonstrated that appellant
planned with Wetzel through East, his bunkie. In a call from East to Wetzel, East told
Wetzel he was calling on appellant’s behalf and also told her he would take care of
something that she was sending to him.
       {¶34} Though appellant’s attempts to convey the Suboxone into the prison
ultimately failed, the state still proved that appellant attempted to convey the Suboxone
into the prison on two separate occasions. Thus, the evidence was sufficient to support
appellant’s convictions.
       {¶35}   In a similar case, the Fifth District upheld an illegal conveyance onto the
ground of a detention facility conviction where the evidence demonstrated that the
defendant wrote letters to an accomplice asking her to smuggle marijuana into the prison
to him. State v. Garrett, 5th Dist. No. 03-CA-49, 2004-Ohio-2231. A visit was arranged
by the defendant. The accomplice was stopped on her way into the facility and was found
to be attempting to smuggle marijuana into the institution. The marijuana never made it
to the defendant. Nonetheless, the Fifth District found sufficient evidence to uphold the
conviction. Thus, the drugs need not actually reach the defendant in order for an illegal
conveyance conviction to be upheld.
       {¶36}   Accordingly, appellant’s sole assignment of error is without merit and is
overruled.
       {¶37}   For the reasons stated above, the trial court’s judgment is hereby affirmed.




Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 17 BE 0048
[Cite as State v. Rogers, 2019-Ohio-1761.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be taxed against
 the Appellant.


         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.